Citation Nr: 0711123	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Linton C. Kilpatrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

A March 2006 Board decision denied the veteran's claim for 
service connection for prostate cancer and his claim for 
service connection for special monthly pension.  The decision 
also remanded the veteran's claim for service connection for 
hearing loss to the RO for additional development.  That 
development has been completed and the veteran's claim is now 
ready for Board review.


FINDING OF FACT

The veteran's hearing loss developed more than a year after 
discharge from service and is unrelated to service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 2, 2007).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disability is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.

By letters dated in May 2004 and July 2004 the RO informed 
the veteran of the type of evidence needed to support his 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran's service medical records and VA medical records 
have been obtained.  The veteran has also been afforded a VA 
audiological examination.  The veteran has provided testimony 
at a hearing before the undersigned Veterans Law Judge.  The 
veteran has not identified, and the Board is not aware of, 
any additional evidence or information which could be 
obtained to substantiate the claim.  

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and sensorineural hearing loss 
(as an organic disease of the nervous system) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

History and Analysis:

The veteran asserted on his December 2004 notice of 
disagreement that he has hearing loss due to exposure to the 
loud noise of mining and boulder demolition explosions while 
serving in Japan.  At his January 2006 hearing the veteran 
reported that he drove a truck in Japan and he attributed his 
hearing loss to exposure to loud noises while stationed in 
Japan.  

The veteran's service medical records do not contain any 
complaints or findings related to hearing loss.  His 
discharge examination report indicates that the veteran had 
15/15 (normal) hearing.  

On VA examination in December 1963 the veteran was noted to 
have normal hearing to spoken voice.  A January 1982 VA 
examination specifically indicates that hearing loss was not 
noted.  The veteran's hearing was noted to be grossly normal 
on VA examinations in June 1983 and October 1990.

None of the private medical records or the VA outpatient 
treatment records indicate that the veteran's current hearing 
loss is related to service.  Hearing loss was first noted by 
VA treatment records dated in April 2006.

On VA examination in May 2006 a VA audiologist noted that she 
had reviewed the veteran's claims file.  The veteran reported 
that he was exposed to the noise of gunfire during service.  
The veteran reported recreational noise exposure of hunting.  
Examination revealed the veteran to have profound bilateral 
sensorineural hearing loss.  The report indicates that the 
veteran had bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  The examiner stated that it was at least as likely 
as not that some of the veteran's hearing loss resulted from 
noise exposure in the military.  

In August 2006 the VA audiologist was provided a synopsis of 
the veteran's medical history by the RO and the audiologist 
modified her opinion and stated that based on the synopsis, 
she was unable to provide an opinion as to the etiology of 
the veteran's hearing loss without resorting to mere 
speculation.  The RO indicated that the medical history 
synopsis provided by the RO to the audiologist might be 
interpreted as an attempt to lead or persuade the examiner, 
and did not use the modified August 2006 opinion in 
considering the veteran's claim for service connection for 
hearing loss.  The Board will also not consider the modified 
opinion in its analysis of the veteran's claim.

The veteran's claims folder was thoroughly reviewed by a 
different VA audiologist in November 2006.  This examiner 
expressed the opinion that the veteran's hearing loss was not 
likely related to his military service.  The examiner noted 
that the veteran served in the Army in Japan after the 
cessation of World War II hostilities and that he was 
assigned to drive a light truck.  She reported that the 
veteran's January 1947 discharge examination indicated that 
the veteran's hearing was 15-15 and that while this test is 
not recognized as an adequate test for hearing loss, one may 
consider it to be fairly reliable in the veteran's case as 
the veteran's medical records made no mention of hearing loss 
or hearing difficulties during numerous medical appointments 
during the 1960's, 70's, 80's, and 90's in which the veteran 
was treated for other medical problems.  She noted that at no 
time did the clinicians examining the veteran report any 
problem with the veteran's hearing.  She further noted that 
on ENT examinations in June 1983 and October 1990 the 
veteran's hearing was noted to be grossly within normal 
limits.  The VA audiologist stated that the first complaint 
of hearing loss noted in the claims file was in April 2006.  
She thought that the veteran's hearing loss was due to the 
veteran's post service exposure to loud noises of laying 
track for the railroad and driving a truck.

While the May 2006 VA audiological opinion indicates that the 
veteran has current hearing loss due to noise exposure in 
service, the Board finds that the greater weight of the 
evidence indicates that the veteran's current hearing loss is 
unrelated to service.  The Board notes that the May 2006 
opinion is conclusory in nature and it is not supported by 
the medical history.  

The November 2006 VA audiologist's report shows a detailed 
review of the veteran's service medical records and post 
service medical records.  The November 2006 VA audiologist 
also provided reasons and bases for the opinion that the 
veteran's current hearing loss is unrelated to military 
service.  As she noted, the veteran was not shown to have 
hearing loss during service or for many years after discharge 
from service.  She also noted that June 1983 and October 1990 
VA medical records indicated that the veteran's hearing was 
grossly normal.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the 
November 2006 VA opinion, which shows a more thorough review 
of the veteran's medical history and is supported by reasons 
and bases, is of greater probative value than the May 2006 VA 
opinion.

The medical evidence indicates that the veteran did not 
develop hearing loss during service or within a year of 
discharge from service.  In fact hearing loss was first noted 
by medical personnel over 50 years after discharge from 
service.  Furthermore, the record indicates that the veteran 
had post service noise trauma of laying railroad track, long 
distance truck driving, and hunting.  Additionally, the more 
probative medical opinion of record indicates that the 
veteran's current hearing loss is unrelated to service.  
Since the greater weight of the evidence and the more 
probative VA medical opinion indicates that the veteran's 
current hearing loss is unrelated to military service, the 
preponderance of the evidence is against the veteran's claim, 
and service connection for hearing loss must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


